     Case 1:19-cv-00255-NONE-JLT Document 32 Filed 04/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11 HECTOR ANDERSON,                                  No. 1:19-cv-0255-NONE-JLT (PC)

12                  Plaintiff,                       ORDER ADOPTING FINDINGS AND
                                                     RECOMMENDATIONS TO DISMISS
13                  v.                               NONCOGNIZABLE CLAIMS
14 SCOTT KERNAN, et al.,
                                                     (Doc. No. 27)
15                  Defendants.
16

17         Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18 under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20         On February 6, 2020, the magistrate judge screened complaint and found that some of the
21 claims could proceed, while others were not cognizable as plead. (Doc. No. 24.) The magistrate

22 judge provided plaintiff the option to stand on the complaint, proceed with it as screened, or file

23 an amended complaint. (Id.) Plaintiff filed a notice of his willingness to proceed on the

24 complaint as screened and to dismiss the claims deemed non-cognizable. (Doc. No. 26.) The

25 magistrate judge thereafter issued findings and recommendations to dismiss the non-cognizable

26 claims, which were served on plaintiff and which contained notice to plaintiff that any objections
27 to the findings and recommendations were to be filed within fourteen days. (Doc. No. 27.)

28 Plaintiff has not filed objections to the findings and recommendations.

                                                       1
     Case 1:19-cv-00255-NONE-JLT Document 32 Filed 04/15/20 Page 2 of 2


 1        The court has reviewed the file and finds the findings and recommendations to be
 2 supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

 3 ORDERED that:

 4        1. The findings and recommendations filed February 6, 2020 (Doc. No. 27) are adopted in
 5              full;
 6        2. This action shall proceed on an Eighth Amendment claim against Warden H. Anglea of
 7              the Sierra Conservation Center. All other claims and defendants are hereby dismissed.
 8        3. This matter is referred back to the magistrate judge.
 9
     IT IS SO ORDERED.
10

11     Dated:      April 14, 2020
                                                     UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
